Order, Supreme Court, New York County (Herman Cahn, J.), entered July 11, 2001, which denied defendants’ motion to disqualify plaintiffs attorneys, unanimously affirmed, with costs.
Since defendants failed to demonstrate that the matters involved in both of the representational relationships at issue are substantially related, their motion to disqualify plaintiffs counsel was properly denied (see Jamaica Pub. Serv. Co. v AIU Ins. Co., 92 NY2d 631, 636). There is, in addition, no merit to defendants’ contention that plaintiffs law firm should be disqualified because one or more of its attorneys might be called as witnesses in the present litigation (see Talvy v American Red Cross, 205 AD2d 143, 152, affd 87 NY2d 826). Concur— Nardelli, J.P., Mazzarelli, Buckley, Sullivan and Ellerin, JJ.